DOWNEY, Judge.
ON MOTION FOR STAY
Pursuant to the authority contained in Section 120.68(3), Florida Statutes (1975), the petitioner has requested this court, pending appeal, to stay the final order of the respondent which suspended the petitioner’s Registration for a period of one year. The statute authorizes either the respondent or this court to enter such a stay. Fla.App. Rule 5.5 provides that a party seeking to supersede a final decision, judgment, order or decree shall apply to the lower court for an order fixing the amount, terms and conditions of a supersedeas bond.
Generally the district courts of appeal have required one seeking to stay a final agency order to first apply to the agency for a supersedeas before applying to the reviewing court. See Ziers v. Purdy, 324 So.2d 132 (Fla.3d DCA 1975); Panama City v. The Florida Public Employees Relations Commission, 333 So.2d 470 (Fla.1st DCA 1976). We believe this to be the better procedure because the agency is in a better position to determine, at least initially, whether its final order should be superseded and, if so, the terms and conditions of the bond.
Accordingly, the motion for an order setting supersedeas and staying the final order under review is denied without prejudice to petitioner’s applying to the respondent for a stay order.
ALDERMAN, C. J., and DOWNEY and LETTS, JJ., concur.